DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first station configured to and second station configured to in claim 19-24, 26-28, 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the data" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 19-24, 26-28, 30-35, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov et al (US 10,291,395) in view of Updahya et al (US 2014/0365284).
Regarding claim 1, Nenov et al disclose a satellite communication system comprising [column 6 lines 8-12]:
A server saving a transmission log in a hyper ledger using blockchain and transmits the access key in response to a request by the first station [column 6 lines 8-23, column 3 lines 60-column 4 lines 19, column 4 line 64-column 5 line 8];
Please note that in this example a distributed ledger is updated with the access key information and data may be encrypted with the access key. 
a first station configured to transmit an access key via the server and a satellite [column 5 lines 9-21, column 6 lines 8-12];
Please note that in this example keys can be distributed peer to peer via a satellite network.
 a second station configured to receive the access key and to transmit data to the first station via the server and the satellite [column 5 lines 9-21, column 5 lines 39-663]]
Please note that in this example the devices can receive the access key to add data to the distributed ledger. 
 However, Nenov et al does not expressly disclose but Upahyda et al
Please note that in this example the server must validate the key that is sent to the local marketer to allow access to content. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nenov et al by validating the key, for the purpose of ensuring the access key is valid, based upon the beneficial teachings provided by Upahyda et al, see for example [0031, 0045].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 32,  Nenov et al  discloses a method for securing satellite data communications between first and second stations, the method comprising: 
transmitting, by the first station, a request for an access key to a server via a satellite and receiving, by the first station, an access key from the server [column 5 lines 9-21, column 6 lines 8-12];
Please note that in this example keys can be distributed peer to peer via a satellite network.
permitting satellite data communications between the first station and the second station [column 6 lines 8-12];
Please note that in this example devices can commincate via a satellite network. 
transmitting, by the first station, the access key to the second station and storing, by the server, a transmission log in a hyper ledger [column 6 lines 8-23, column 3 lines 60-column 4 lines 19, column 4 line 64-column 5 line 8];
Please note that in this example a distributed ledger is updated with the access key information and data may be encrypted with the access key. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses:
 transmitting, by the second station, the access key to the server and  validating, by the server, the access key transmitted by the second station therefore allowing data sharing when the server determines that the access key is valid [0031, 0043-0045, 0030, 0034];
Please note that in this example the server must validate the key that is sent to the local marketer to allow access to content. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nenov et al by validating the key, for the purpose of ensuring the access key is valid, based upon the beneficial teachings provided by Upahyda et al, see for example [0031, 0045].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 20 and 33, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al
Regarding claim 21 and 34, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses communications via a satellite network [column 6 lines 8-23]. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses that communication is not permitted to transmit the data from the second station to the first station when the access key is not validated [0031, 0037]. 
The rationale to combine is the same as disclosed in point (19) and (23). 
Regarding claim 22, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses communications via a satellite network [column 6 lines 8-23]. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses that communication is permitted to transmit the data from the second station to the first station when the access key is validated [0031, 0037]. 
The rationale to combine is the same as disclosed in point (19) and (23). 
Regarding claim 23, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses communications via a satellite network [column 6 lines 8-23]. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses that the second station transmits the access key to the server when the second station receives the access key from the first station [0031, 0034]. 
The rationale to combine is the same as disclosed in point (19) and (23). 
Regarding claim 24 and 35, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses the access key is encrypted by the server, and wherein the server is further configured to encrypt data before transmitting data to the satellite and wherein the satellite data communications are encrypted before being transmitted to the first station [column 9 lines 10-16]. 
Regarding claim 26 and 37, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses that the server is further configured to save the encrypted data in a hyper ledger and that the encrypted satellite data communications are saved in the hyper ledger [column 9 line 50-column 10 lines 31]. 
Regarding claim 27 and 38, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses encrypting, by the second station, the satellite data communications with a public key before transmitting the satellite data communications to the first station [column 6 lines 41-55]. 
Regarding claim 28 and 39, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses decrypting, by the first station, the encrypted satellite data communications with a private key corresponding to the public key [column 6 lines 41-55]. 
Regarding claim 30 and 40, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses communications via a satellite network [column 6 lines 8-23]. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses that the access key is valid for data transmission for a period set by the server or the second station [0043-0044]
The rationale to combine is the same as disclosed in point (19) and (23). 
Regarding claim 31 and 41, Nenov et al and Upahyda et al disclose all the limitations of claims 19 and 32. Nenov et al further discloses communications via a satellite network [column 6 lines 8-23]. 
However, Nenov et al does not expressly disclose but Upahyda et al discloses that the server blocks the data transmission between the first and second stations after the set period elapses [0044]
The rationale to combine is the same as disclosed in point (19) and (23). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grendon (US 2019/0188704): discloses processing a trust-based transaction via a blockchain includes: receiving data associated with a proposed trust-based transaction including at least a transaction amount, payment data, and a broker identifier; processing payment for the transaction amount using the payment data; identifying a blockchain address associated with a broker corresponding to the broker identifier; generating a digital token, wherein the digital token is unique to the proposed trust-based transaction; electronically transmitting the generated digital token to a first computing device; and electronically transmitting at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network.
Lingappa (US 20150371224): discloses managing a cryptocurrency payment network comprising one or more issuer nodes and one or more distributor nodes. Issuer nodes may be granted different rights from distributor nodes with respect to the issuance and distribution of digital currency within the cryptocurrency payment network. A management system server computer may generate unique node verification key pairs for each node in the cryptocurrency payment network, where the node verification key pairs may be used to identify and authenticate issuer nodes and distributor nodes.
Lobban (US 10,992,649): discloses privacy in distributed ledger transactions are disclosed. In one embodiment, in an information processing apparatus comprising at least one computer processor for a first node in a computer network comprising a plurality of nodes, a method for generating a key directory in a network comprising a plurality of nodes may include: (1) advertising a public key for a first node to the other nodes; (2) receiving public key information from each of the plurality of nodes; and (3) generating a public key directory that associates each node in the computer network with its public key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436